

114 S3050 IS: Stop Settlement Slush Funds Act of 2016
U.S. Senate
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3050IN THE SENATE OF THE UNITED STATESJune 10, 2016Mr. Lankford (for himself, Mr. Hatch, Mr. Lee, Mr. Cruz, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo limit donations made pursuant to settlement agreements to which the United States is a party.
	
 1.Short titleThis Act may be cited as the Stop Settlement Slush Funds Act of 2016. 2.Limitation on donations made pursuant to settlement agreements to which the United States is a party (a)Limitation on required donationsAn official or agent of the Government may not enter into or enforce any settlement agreement on behalf of the United States, directing or providing for a payment to any person or entity other than the United States, other than a payment that provides restitution for or otherwise directly remedies actual harm (including to the environment) directly and proximately caused by the party making the payment, or constitutes payment for services rendered in connection with the case.
 (b)PenaltyAny official or agent of the Government who violates subsection (a), shall be subject to the same penalties that would apply in the case of a violation of section 3302 of title 31, United States Code.
 (c)Effective dateSubsections (a) and (b) apply only in the case of a settlement agreement concluded on or after the date of enactment of this Act.
 (d)DefinitionThe term settlement agreement means a settlement agreement resolving a civil action or potential civil action.